TO: Standard Chartered Bank (China) Co., Ltd.


The maximum amount Guarantee Contract


In view of the Bank and between the Bank and Shenzhen Highpower Technology Co.,
Ltd. ("Customer ") from time to time enter into a loan agreement, financing
agreement to provide the letter or other written documents of financing (the
"Financing Letter"), according to the terms agreed to provide the financing, the
undersigned (the "Guarantor ") is willing to function in the financing of debt
obligations under its guarantee of all responsibilities and ensure the Bank is
as follows:


Unconditional and irrevocable guarantee of (1) to the Bank guarantee, the
customer will repay all the loan principal, your letter down the line because of
the financing of all expenditures other financing payments, interest, penalty
interest, liquidated damages, damages , the Bank all costs and expenses to
achieve cost claims (including but not limited to, attorneys fees) ("secured
debt"), and (2) ensure that the request from your bank immediately required by
the Bank to assume guarantee responsibilities to the Bank payment of secured
debt. Bank customers to produce proof of payment due and payable shall be final
and binding and the guarantor.

 
Guarantor under the Guarantee in the principal obligation secured (ie the amount
of the loan principal amount and other financing) should not exceed the total
amount of five hundred million dollars the whole (or the equivalent in other
currencies). For the secured debt in the period from April 7, 2010 to April 6,
2015 ("secured debt in the period"), that is the guarantor of the secured debt
in the period preceding the occurrence of all secured obligations jointly and
severally liable. Since the finance function to ensure that during the term
financing first document the actual withdrawal date or the date, until the
letter of the Bank pursuant to the financing of the period in secured debt
financing to provide all the latest financing due a due date only two years
("Warranty Period").

Guarantor further unconditionally and irrevocably guaranteed the Bank
immediately upon demand compensation to the Bank the finance function as
customers of any payment obligations under any reason (whether your bank know
the reason) to become invalid, illegal can result in revocation or
non-implementation of the Bank for any costs, losses or liabilities (the
obligation to compensate is an independent primary obligation.)
 
 
 

--------------------------------------------------------------------------------

 
 
The guarantor under the guarantee responsibility to honor the bond payments to
the Bank, should be secured debt owed by the customer paid in the currency of
payment should be no offset, no deduction or withholding for any reduction in
charge.

The Guarantee is a continuing guarantee, the guarantor shall undertake all
security responsibilities under the letter without any factors, such factors
include, but are not limited to (1) the Bank or any other person to give
customers the tolerance or extension (including but not limited to the rights
and waive any other security interest); (2) any change in financial terms
(including but not limited to the loan principal, interest, interest rate and
term changes, on the other financing may increase your customer line the
obligations of any changes. and / or your bank financing granted to customers of
any new project); (3) the Bank or any other person the customer the right to
have any flaws; (4) customer, the guarantor or any other person killed ,
bankruptcy, receivership, insolvency, liquidation, dissolution, incapacity, or
subject to any restrictions; or (5) any party other act, neglect, events or
circumstances, these things if not for this provision, may lessen release,
discharge or affect the guarantor's responsibility.

 
The Bank Guarantee is a form of security held by any other supplement (if any
mortgage or pledge), the guarantor of your request to the front line, without
first exercising your rights under the Bank other security (including but not
limited to waive any other security rights and interests).

As long as there is no outstanding secured debt, the guarantor will not be to
the client (1) the exercise of any guarantor of any claims or may have the
power, and (2) does not exercise any rights to enable customers to guarantee the
exercise of due obligations under this warranty the compensation surety.
 
Guarantor guarantees to pay the Bank the implementation of the Guarantee of any
right under all the costs that may occur, and such fees constitute a part of
secured debt.

Guarantor hereby authorizes Bank, without giving any notice of the guarantor,
that the right to dispose off and spend the guarantor of any account in your
bank, any amount in any currency (whether or not to notify and whether due) to
repay the guarantor Bank debt.

The letter of guarantee to maintain a comprehensive and fully effective until
the earlier the following two: (1) secured debt to be paid in full the day, and
(2) ensure that the date of expiration of the period. If the foregoing letter of
guarantee (1) and expire one year after the due date but, if the repayment of
debt due to any applicable bankruptcy laws and regulations is found invalid and
/ or forced return, the Bank will continue to have the right to implement the
letter of guarantee.

 
 

--------------------------------------------------------------------------------

 
 
Guarantor under the Guarantee to ensure that responsibility is assumed, "PRC
Security Law" and its judicial interpretation of the definition of joint
guarantee responsibilities.

 
Agreed by the guarantor of the Bank may be under the Bank Guarantee of any
transfer of rights to anyone.

 
Acknowledge that the Guarantee is a guarantee commercial transactions, surety or
guarantor in the property for any action to waive any defense of sovereign
immunity or similar defense.

 
Guarantor hereby agrees that the Bank and its staff and agents to the relevant
guarantor, surety accounts and / or with the Standard Chartered Bank and the
United Kingdom limited liability company (including all its branches and
subsidiaries) ("Standard Chartered Bank") trading relationship , including but
not limited to the details of the guarantor credit line, to provide security,
guarantee transactions and the Bank and Standard Chartered Bank balances and
transactions of information disclosed to:

(A) of the bank holding company, its subsidiaries or its holding company's
subsidiaries, affiliates, representatives and any country or region in the
Branch (the "Licensee");
 
(B) of the licensee's obligation of confidentiality to the licensee's
professional advisers and service providers;
 
(C) between the Bank and the Guarantor and the Bank of any rights under the
agreement and / or obligations related to actual or potential participant or
sub-participant or transferee or replacement (or their agents or consultants) ;
 
(D) Licensee's credit rating agencies, insurance companies, insurance brokers,
or directly or indirectly to the credit protection provided by licensed third
party;
 
(E) of the licensee in any court having jurisdiction or the jurisdiction of
organization, or normative, regulatory, governmental or quasi-governmental
authority of the department.

 
Established by the Bank to provide or will provide services and promote the Bank
and / or its affiliates and sponsor relations between the management of banking
business.

 
 

--------------------------------------------------------------------------------

 
 
Associated with an individual company is a subsidiary or holding company or any
other subsidiary of the holding company.
 
Any individual holding company refers to the individual as a subsidiary of the
company.
 
Is a subsidiary of an individual directly or indirectly controlled, directly or
indirectly, more than 50% of the voting shares or similar ownership entity. For
the purposes here, the control means control the management and policies of the
entity the power, whether through the ownership of voting shares, contract or
otherwise.

If the letter of guarantee of any provision in any jurisdiction is invalid for
any reason, only valid within the scope of the invalid, the remaining provisions
shall not affect the validity or other jurisdictions involved in terms of
effectiveness.

The letter of guarantee shall be governed by Chinese law and in accordance with
China's legal interpretation, the guarantor agrees with this letter of guarantee
to, or derived from legal action and legal action shall be the seat of the Court
of the Bank, and irrevocably accept the above non-exclusive courts jurisdiction.
 
The letter of guarantee can be signed by Chinese or other language text. If
there is any inconsistency of the language text, the Chinese version shall
prevail.
 
Date: April 7, 2010
Guarantee Corporation:
Authorized signatory to sign and affix the company seal
/s/ Pan Dang Yu
 
 
 

--------------------------------------------------------------------------------

 

